               Case 4:20-cv-05494-KAW Document 18 Filed 09/18/20 Page 1 of 8




 1 Veronica Gonzales
   c/o: 36 Rustic Way
 2 San Rafael, California Republic
   Without the United States
 3
   California Superior Court Plaintiff without an attorney
 4 and One of the People of the California Republic

 5

 6

 7

 8                                   “UNITED STATES DISTRICT COURT”

 9                    “NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION”




                                                                                                             Special. Private. Priority.
10

11 VERONICA GONZALES,                                   “Case No.”: 4:20-CV-05494-KAW
12
            California Superior Court Plaintiff,        DECLARATION OF
13                 v.                                   VERONICA GONZALES;

14 JP MORGAN CHASE BANK N.A.;                           BY SPECIAL APPEARANCE;
   U.S. BANK NATIONAL ASSOCIATION, AS
15 TRUSTEE, SUCCESSOR IN INTEREST TO                    OBJECTION TO JURISDICTION OF
   WACHOVIA BANK, NATIONAL                              USDC TO HEAR THE “STATE CASE”
16
   ASSOCIATION, AS TRUSTEE FOR MSSTR                    FOR LACK OF JURISDICTION;
17 2004-1; WELLS FARGO BANK, N.A.;
   QUALITY LOAN SERVICE CORPORATION;                    DEMAND TO REMAND
18 NORTHWEST TRUSTEE SERVICES. INC.;
   JULIET BERNAL; and DOES 1 through 20,
19

20                  Defendants

21      I, Veronica Gonzales, declare that the following statements are true and correct to the best of

22 my knowledge and belief, except as to the matters which are therein stated upon my information

23 and belief, and as to those matters, I believe it to be true. I understand these statements are made

24 for use as evidence in court and if called to testify, I am competent to testify to the following based

25 upon firsthand knowledge.

26        1.    I make this Declaration by Special Appearance, not general appearance.

27        2.    I object to any jurisdiction claimed by this limited jurisdiction, territorial “UNITED STATES

28 DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION” (“USDC”)

                                                         1
                 Declaration - USDC Lacks Jurisdiction to Hear the “State Case” /Demand to Remand
                Case 4:20-cv-05494-KAW Document 18 Filed 09/18/20 Page 2 of 8




 1 over me or the case filed in Superior Court of California in the County of Marin, Case no. CIV2001401

 2 (“State Case”) concerning my home on land within Marin county at a place also designated with the

 3 common Post Office address: 36 Rustic Way, San Rafael, California (“PROPERTY”).

 4         3.    I object and do not recognize that USDC has jurisdiction over the State Case, which was

 5 recently “removed” (abducted) by Defendants in the State Case and also herein. I do not consent to the

 6 jurisdiction of USDC nor the removal of the State Case.

 7         4.    Pursuant to the first and second Trading with the Enemy Acts and the Emergency War Powers

 8 Act, I am not an enemy of the state. I am on peaceful, friendly relations with the United States. I am one

 9 of the People of the California Republic, whose ancestors granted USDC limited jurisdiction and powers

10 to serve federal territories with jurisdiction to hear cases arising by acts originating within the District of

11 Columbia (craftily named the “United States”), and any land or territories ceded to the District of

12 Columbia or any of its territories under the jurisdiction of the “United States” including districts created

13 using names of the several states, also being federal territories in a political sense, with or without land

14 ceded to the federal government to go with the names of the districts.

15         5.    I am one of the People of the California Republic. I do not reside in federal territory. I do not

16 reside within and my PROPERTY is not located within the District of Columbia nor the Northern District

17 of California, whatever or wherever that may be. I live on the land of the California Republic in my

18 PROPERTY. I am not a U.S. Citizen, firstly, because I find no definition of such nor a static definition

19 of what and where the United States is. I have never been before a court to become a U.S. Citizen in the

20 only procedure I am aware of as described in City of Minneapolis v. Reum (1893) 56 F. 576. I was not

21 born or naturalized in the United States, whatever or wherever that may be, and I am not subject to the

22 jurisdiction of the United States because nowhere is the term “United States” defined as the United States

23 of America, nor have I ever found it to include the California Republic. The term “United States” is an

24 imaginary slave plantation of the mind used to con men and women to become persons and slaves to the

25 federal government. The definition is vague and ambiguous within the statutes and I have found no court

26 to resolve the ambiguity.
27         6.    In error, I mistakenly alleged that I was a resident of the State of California, which is not true.

28 However, I do live on California land, so the venue in the Superior Court of California is proper.

                                                           2
                  Declaration - USDC Lacks Jurisdiction to Hear the “State Case” /Demand to Remand
               Case 4:20-cv-05494-KAW Document 18 Filed 09/18/20 Page 3 of 8




 1        7.    Since the definition of the term “United States” in the United States Code never includes

 2 California, which is one of the several states of the union, in the definition, it is resolved that the term

 3 “United States” was not meant to include and does not include California.

 4        8.    The USDC is a territorial court of limited jurisdiction, conducting business concerning federal

 5 districts, such as the District of Columbia, Guam, Puerto Rico, forts, useful buildings, and the like. It

 6 does not have jurisdiction over any cases concerning my PROPERTY, land, and controversies within the

 7 several states, including the California Republic, unless the parties consent.

 8        9.    I do not consent to have the State Case “removed” to this limited, territorial USDC.

 9        10. There is no adequate nor complete remedy in a federal district of California, whatever or

10 wherever that may be, therefore equity must prevail and the USDC must remand the State Case.

11        11. California is not part of a federal district, the District of Columbia, or the Northern District of

12 California, whatever or wherever that may be, and California has not been ceded to the United States into

13 the jurisdiction of USDC.

14        12. My PROPERTY is not part of a federal district, the District of Columbia, or the Northern

15 District of California, whatever or wherever that may be, and the land upon which it rests has not been

16 ceded to the United States in which the USDC has jurisdiction. There is no evidence to the contrary,

17 unless the federal government has usurped its limited powers and overthrown its restrictions without the

18 authority of the People, from whom it was granted its limited powers in the first place.

19        13. Research has been done, examining the United States Code and the Code of Federal

20 Regulations. There are over 200 unique definitions of the term “United States”. The “United States” is

21 not to be confused with the United States of America (“USA”) or any of the several states or states of the

22 union, including the California Republic. The country USA has not been found to be redefined in the

23 codes and has only one meaning, which includes only all fifty states of the union, including California.

24        14. This deliberate deception on the people to redefine English words into legal expressions within

25 the U.S.C. and C.F.R. is rampant and induces a programmed response from the people when hearing the

26 term “United States” to assume that it means the USA when it does not.
27        15. For example, California is not included in this following misleading definition:

28              6 U.S. Code § 101(19)(A) - The term “United States”, when used in a geographic sense,

                                                         3
                 Declaration - USDC Lacks Jurisdiction to Hear the “State Case” /Demand to Remand
              Case 4:20-cv-05494-KAW Document 18 Filed 09/18/20 Page 4 of 8




 1              means any State of the United States, the District of Columbia, the Commonwealth of Puerto
                Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern
 2              Mariana Islands, any possession of the United States, and any waters within the jurisdiction
                of the United States.
 3

 4         16. This is a typical, misleading, intentionally evasive, and ambiguous definition within the
 5 statutes because the term being defined is included as part of its own definition, which, by its own

 6 ambiguity, is void on its face. This habitual legislative babble is like this worthless, imaginary definition:

 7 “The term “WheatDuck” means a WheatDuck, and a wrench.” – it tells you nothing in clear, logical

 8 reasoning IN ENGLISH, but the USDC and legislative writers write thousands of vague and ambiguous

 9 definitions this way. It create confusion and controversy, needing legal determinations by judges, who

10 creates their own definition solutions, thereby, supplanting the limitations of power and jurisdiction that

11 was put in place by the People to restrict these courts in the first place.

12         17. Here is another ambiguous definition:
13              15 U.S. Code § 15g(2) - The term “State” means a State, the District of Columbia, the
                Commonwealth of Puerto Rico, and any other territory or possession of the United States.
14

15         18. And yet again, another:

16              31 U.S. Code § 103 - In this title, “United States”, when used in a geographic sense, means
                the States of the United States and the District of Columbia.
17

18         19. Many times, the term “United States” is not a place, only a vague concept. Examples are:

19              28 U.S. Code § 3002 (15)(A) - “United States” means - a Federal corporation.
                Cal. Commercial Code § 9307(h) - “The United States is located in the District of Columbia.”
20
                11 U.S. Code § 101. Definitions - (55) The term “United States”, when used in a
21              geographical sense, includes all locations where the judicial jurisdiction of the United States
                extends, including territories and possessions of the United States.
22

23         20. Other terms proving useful deceptions are:

24              2001 Federal Criminal Code and Rules, Rule 54 Application of Terms:
                (c) “Act of Congress” includes any act of Congress locally applicable to and in force in the
25              District of Columbia, in Puerto Rico, in a territory or in an insular possession.

26              (c) “State” includes District of Columbia, Puerto Rico, territory and insular possession.

27         21. But the IRS has perpetrated the greatest scam with ambiguous definitions such as these:
28              26 U.S. Code § 7701(a)(9) - United States. The term “United States” when used in a

                                                          4
                 Declaration - USDC Lacks Jurisdiction to Hear the “State Case” /Demand to Remand
              Case 4:20-cv-05494-KAW Document 18 Filed 09/18/20 Page 5 of 8




 1              geographical sense includes only the States and the District of Columbia.
 2              26 U.S. Code § 7701(a)(10) – State. The term “State” shall be construed to include the
                District of Columbia, where such construction is necessary to carry out provisions of this
 3              title.
 4        22. Since terms are not English words; they have no prior definition other than the one given at
 5 the moment of the definition, therefore, the term “State” means nothing until the definition appears and

 6 has no prior or associated meanings. The entire meaning is what follows that is not ambiguous.

 7        23. In definitions that use the word “includes” instead of “means”, the terms given in the definition
 8 is not expansive because the term described has no prior meaning; it is new. “Includes” is restrictive

 9 within only the terms stated in the definition, because there is no prior meaning for a newly defined term

10 to expand the new term.

11        24. But, in the few cases where the legislature did, in fact, want to change the English meaning of
12 a common English word such as includes from restrictive, and change it to mean expansive, the legislature

13 must define each and every exception, such as here:

14              11 U.S. Code § 102. Rules of construction - In this title - (3) “includes” and “including” are
15              not limiting;

16        25. This exception in the Bankruptcy Code in Title 11 is put there because “includes” and

17 “including” are limiting as English words, unless this exception appeared. It also appears in:

18              28 U.S. Code § 3003.Rules of construction (a) Terms. - For purposes of this chapter - (1) the
                terms “includes” and “including” are not limiting;
19
          26. But this is only in Chapter 176 for “Federal Debt Collection Procedure”. It is NOT redefined
20
     as “not limiting” within 28 U.S. Code Chapter 89 - District Courts; Removal of Cases From State Courts.
21
     Therefore, “includes” is limiting within 28 U.S. Code Chapter 89.
22
          27. Under 28 U.S. Code Chapter 89 - Removal of Cases From State Courts, Defendants rely in
23
     their moving papers for the case removal on 28 U.S. Code § 1441, which begins, “…any civil action
24
     brought in a State court of which the district courts of the United States have original jurisdiction, may
25
     be removed…”
26
          28. The procedure for removal is found at § 1446, which begins, “…defendants desiring to remove
27
     any civil action from a State court shall…”
28

                                                         5
                 Declaration - USDC Lacks Jurisdiction to Hear the “State Case” /Demand to Remand
              Case 4:20-cv-05494-KAW Document 18 Filed 09/18/20 Page 6 of 8




 1        29. Both sections use the term “State court”. What is a “State court”? The answer is in the

 2 same Chapter 89 where the word “includes” is limiting. At § 1451 - Definitions, it states, “For purposes

 3 of this chapter [that includes §§1441 & 1446] - (1) The term “State court” includes the Superior Court

 4 of the District of Columbia. (2)The term “State” includes the District of Columbia.” (emphasis added)

 5        30. The Maxim of Law at California Civil Code § 3530 states, “That which does not appear to

 6 exist is to be regarded as if it did not exist.” This is a maxim, so USDC must accept that “State court”

 7 does not include the Superior Court of the State of California because it does not appear to exist within

 8 the limiting definition of the term “State court”.

 9        31. The Superior Court of the State of California in Marin County is NOT a “State court”.

10 Only a case pending within the Superior Court of the District of Columbia may qualify for removed

11 to USDC pursuant to 28 U.S. Code Chapter 89. The PROPERTY, which is the basis of this action, does

12 not lie within a federal territory and the State Case is not pending within the Superior Court of the

13 District of Columbia. Nowhere is any Superior Court of the State of California listed as a “State court”.

14        32. This USDC cannot argue, decide, overrule, nor create a ruling that is obvious on its face, that

15 this court cannot entertain cases from anywhere except Superior Court of the District of Columbia.

16 Defendants did not include this definition in their moving papers to let me know. Defendants have no

17 authority, statute, rule, nor power to remove the State Case to USDC.

18        33. The USDC does not have jurisdiction or authority to expand its own restricted, limited

19 jurisdiction or to rule otherwise.

20        34. Therefore, I am ordering this limited, territorial USDC to remand the State Case back to where

21 it came from. I am not requesting this, as this court has no jurisdiction to decide anything in this matter.

22        35. Defendants have not established federal/USDC jurisdiction in this case. 28 U.S. Code

23 § 1447(c) states, “If at any time before final judgment it appears that the district court lacks subject

24 matter jurisdiction, the case shall be remanded.” (emphasis added)

25        36. The USDC shall remand this case back to the Superior Court of the State of California.

26        37. In order to send this paper to the USDC, a “fee” may have been required to have been paid.

27 This paper was also submitted as a “Declaration” for ease of filing. Any requirement of a fee to be paid

28 by me is unconscionable when the USDC does not have jurisdiction in the first place. However, I may

                                                         6
                 Declaration - USDC Lacks Jurisdiction to Hear the “State Case” /Demand to Remand
              Case 4:20-cv-05494-KAW Document 18 Filed 09/18/20 Page 7 of 8




 1 have had no choice but to pay the fee up front to make this total lack of jurisdiction by the USDC known

 2 and get the State Case remanded. Therefore, any tender of fees does not grant any jurisdiction to the

 3 USDC and all such fees required by USDC and forced from me are demanded to be returned to me on or

 4 before the remand of the State Case.

 5        38. It is also believed that any fees charged by this USDC would force me to violate 12 U.S. Code

 6 § 411, which states, “Federal reserve notes, … for the purpose of making advances to Federal reserve

 7 banks through the Federal reserve agents as hereinafter set forth and for no other purpose, are

 8 authorized.” (emphasis added) From § 411, I believe that Federal reserve notes cannot be used for any

 9 other purpose than stated, including giving them to the USDC as a filing fee, in any form, whether by

10 check or credit card. There is no money in circulation, only commercial paper as debt instruments, and

11 it is impossible to pay a court fee with a debt instrument. Fees from me should not have been required to

12 be tendered to the USDC, which has no jurisdiction and I should not have to spend time creating a

13 proposed order to be signed. The State Case should not be in USDC.

14              12 U.S. Code § 411. Issuance to reserve banks; nature of obligation; redemption – “Federal
                reserve notes, to be issued .. for the purpose of making advances to Federal reserve banks
15              through the Federal reserve agents as hereinafter set forth and for no other purpose, are
                authorized. …”
16

17        39. I do not know if fees will be required to file this Declaration.

18        40. Additionally, I am also not subject to USDC rules, time limits, nor orders (OSC) regarding

19 any responses to the current documents filed by the Defendants into the USDC because it has no

20 jurisdiction.

21        41. Therefore, I do not and will not consent to any actions, orders, or deadlines given or ordered

22 by the USDC based upon Defendants’ documents.

23        42. GONZALES hereby demands that the State Case, no. CIV2001401, be remanded pursuant to

24 the directive to the USDC pursuant to 28 U.S. Code § 1447(c).

25        43. It has been said; it shall be done.

26        44. This USDC does not have jurisdiction to hear the State Case.

27        45. This USDC is not recognized by me with jurisdiction to hear the State Case.

28        46. I do not consent to USDC hearing any part of the State Case.

                                                          7
                   Declaration - USDC Lacks Jurisdiction to Hear the “State Case” /Demand to Remand
             Case 4:20-cv-05494-KAW Document 18 Filed 09/18/20 Page 8 of 8




 1       47. I demand that USDC remand the State Case back to the original state court for adjudication.

 2       I declare under penalty of perjury under the laws of the State of California that the foregoing is

 3 true and correct.

 4 DATED: September15, 2020

 5                                                ________________________________
                                                  Veronica Gonzales,
 6                                                California Superior Court Plaintiff without an attorney
                                                  and One of the People of the California Republic
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        8
                Declaration - USDC Lacks Jurisdiction to Hear the “State Case” /Demand to Remand
